Case 1:20-cr-00015-PKC Document 160 Filed 09/13/21 Page 1 of 2

U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

September 13, 2021

BY ECF and Email

The Honorable P. Kevin Castel

United States District Judge

Southern District of New York

Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street

New York, New York 10007

Re: United States v. Virgil Griffith, 20 Cr. 15 (PKC)

Dear Judge Castel:

The Government writes in response to the Court’s September 12, 2021 Order directing the
Government to, inter alia, provide copies of materials from United States v. Nejad, No. 18 Cr. 224
(AJN), and to explain why it should not be ordered at this time to produce materials in response to
the three requests for information set forth at pages 20-21 of the defendant’s September 10, 2021
memorandum of law. The Government’s August 17, 2021 report submitted in Nejad that is
responsive to this Court’s Order will be sent to the Court under separate cover. (The Government
respectfully requests until Friday, September 17, 2021—the date on which it will submit the
declarations required by the Court’s Order—to submit a responsive brief and the “detailed update”
regarding its findings sought by the defendant in his first request. (Def. Mem. at 20)/For the
reasons set forth below, the defendant’s two remaining requests should be denied without prejudice
until after the Government has responded to the pending motions.

The defendant’s second request seeks internal communications about “this situation,” and
the third request seeks internal communications since August 11, 2021 about “any other document
platforms that might be hosting data for the government in this case.” (/d at 20-21). The
Government is continuing to collect and produce materials as part of its inquiry into this matter.
For example, as set forth in the Government’s initial disclosure to the Court and the defense, the
Government has already produced the notes of our conversations with the four FBI and former
FBI personnel identified by a preliminary audit—which was also produced—as individuals outside
the prosecution team who accessed information from the Griffith search warrant returns
maintained on the document review platform (“Platform”) at issue in the defendant’s motions.
(Dkt. 132 at 2). We also understand that the Platform is working to generate a more comprehensive
audit that may provide additional! information about these instances where Griffith search warrant
returns were accessed on the Platform by FBI personnel who were not members of the prosecution
team. (See id. at 3). We plan to address these continuing efforts in the brief that we propose filing
on Friday, and will aiso provide the additional information to the defense as expeditiously as
possible.

  

 
Case 1:20-cr-00015-PKC Document 160 Filed 09/13/21 Page 2 of 2

Hon. P. Kevin Castel Page 2
September 13, 2021

At this time, and in light of the foregoing, the defense’s second and third requests are
premature and potentially overbroad. For example, with respect to the defendant’s third request,
in the Government’s initial disclosure, the Government noted that it “also conducted a review of
all other search warrant returns received in this case and confirmed that those returns were loaded
onto other platforms for which access was restricted to the prosecution team who conducted the
searches and technical and support staff who manage the various platforms.” (/d@. at 3). In the
absence of any indication of an issue relating to the accessing of data maintained on these other
platforms, the third request is overbroad and does not address the issue at hand that has actually
been identified. If the Court grants the schedule requested above by the Government, the
Government will file on September 17 the declarations ordered by the Court and a brief in response
to the defendant’s motions, which will include—in response to the defendant’s first request-—-
additional facts relevant to the defendant’s remaining two requests.

Accordingly, the Government respectfully requests that the Court defer decision on the
defendant’s second and third requests until after September 17, and that the decision be made in
connection with a determination on whether and to what extent any hearing is necessary to resolve
the defendant’s motions, which could implicate additional potential disclosure obligations
pursuant to Rule 26.2 relevant to the defendants’ requests. The Government respectfully submits
that, at that time, the defense can narrow or renew either or both of their second and third requests,
and the Government can respond based on a more developed factual record.

Respectfully submitted,

AUDREY STRAUSS
United States Attorney

By:  /s/
Kyle A. Wirshba
Kimberly J. Ravener
Assistant United States Attorneys
(212) 637-2493 / 2358

Cc: Defense Counsel (by ECF)

 
